[Cite as Steele v. Shobert, 2014-Ohio-219.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 100621



                                 CHARLES M. STEELE

                                                             RELATOR

                                                   vs.

                      RONALD L. SHOBERT, WARDEN
                                                             RESPONDENT




                                         JUDGMENT:
                                     PETITION DISMISSED


                                          Writ of Habeas Corpus
                                           Motion No. 470139
                                           Order No. 471389


        RELEASE DATE:                January 21, 2014
FOR RELATOR

Charles M. Steele, pro se
Inmate No. 0183340
P.O. Box 6600
Cleveland, Ohio 44101


ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor
By: Joseph J. Ricotta
Assistant County Prosecutor
The Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
FRANK D. CELEBREZZE, JR., J.:

       {¶1} Charles M. Steele has filed a petition for a writ of habeas corpus. Steele

argues that he is being held illegally in the Cuyahoga County Jail by Warden Ronald L.

Shobert because the indictments, rendered in State v. Steele, Cuyahoga C.P. Case Nos.

CR-572269 and CR-575214, are procedurally defective and were untimely returned by

the Cuyahoga County Grand Jury after the statute of limitations applicable to the offenses

of rape and kidnaping had expired. Warden Shobert has filed a motion to dismiss and/or

motion for summary judgment. Upon consideration of the motion to dismiss, we dismiss

the petition for a writ of habeas corpus for the following reasons.

       {¶2} Initially, we find that Steele’s petition for a writ of habeas corpus is

procedurally defective. Steele has failed to verify his petition with a sworn statement as

mandated by R.C. 2725.04.         State ex rel. Austin v. Knab, 127 Ohio St.3d 118,

2010-Ohio-4982, 936 N.E.2d 956; Chari v. Vore, 91 Ohio St.3d 323, 2001-Ohio-49, 744

N.E.2d 763. Steele has also failed to support his petition with a sworn affidavit as

mandated by Loc.App.R. 45(B)(1)(a). State ex rel. Leon v. Cuyahoga Cty. Court of

Common Pleas, 123 Ohio St.3d 124, 2009-Ohio-4688, 914 N.E.2d 402; Boyd v. McGinty,

8th Dist. Cuyahoga No. 84476, 2004-Ohio-2704.

       {¶3} In addition, a claim that the statute of limitations expired prior to indictment

cannot be addressed through a petition for a writ of habeas corpus, but must be raised

through a direct appeal. Jennings v. Jackson, 102 Ohio St.3d 164, 2004-Ohio-2052, 807

N.E.2d 361; Daniel v. State, 98 Ohio St.3d 467, 2003-Ohio-1916, 786 N.E.2d 891.
Finally, the claim of a defective indictment may not be addressed through an original

action and must be raised in a direct appeal. State ex rel. Bandarapalli v. Gallagher, 128

Ohio St.3d 314, 2011-Ohio-230, 943 N.E.2d 1020; State v. Wozniak, 172 Ohio St. 517,

178 N.E.2d 800 (1961). Thus, Steele has failed to state any cognizable claim that would

allow for this court to issue a writ of habeas corpus.

       {¶4} Accordingly, we grant Warden Shobert’s motion to dismiss. Costs to Steele.

The court directs the clerk of court to serve all parties with notice of this judgment and

the date of entry upon the journal as required by Civ.R. 58(B).

       {¶5} Petition dismissed.



FRANK D. CELEBREZZE, JR., JUDGE

MELODY J. STEWART, P.J., and
PATRICIA A. BLACKMON, J., CONCUR